Name: COMMISSION REGULATION (EEC) No 2300/93 of 18 August 1993 amending Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments, the Azores, Madeira and the Canary Islands with cereal products
 Type: Regulation
 Subject Matter: regions of EU Member States;  foodstuff;  trade
 Date Published: nan

 19 . 8 . 93 Official Journal of the European Communities No L 208/21 COMMISSION REGULATION (EEC) No 2300/93 of 18 August 1993 amending Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 laying down detailed implementing rules for the specific measures for supplying the French overseas departments, the Azores, Madeira and the Canary Islands with cereal products departments and in accordance with Article 4 (7) of Commission Regulations (EEC) No 1695/92 (13) and (EEC) No 1 696/92 ( l4), as last amended by Regulation (EEC) No 1707/93 , as regards the Canary Islands and the Azores and Madeira respectively ; whereas the entry on the 'aid' certificate is made at the destination by the local authori ­ ties on presentation of the products to which it refers ; Whereas there is a significant reduction in common prices for maize and sorghum with effect from the 1993/94 marketing year ; whereas as a result of the time needed for consignments to reach the French overseas departments, the Azores, Madeira and the Canary Islands from the continental part of the Community, this adjust ­ ment is likely to penalize operators having supply commitments with either maize or sorghum at the end of the marketing year ; whereas it is therefore vital to dero ­ gate from these provisions in order to facilitate the transi ­ tion from the 1992/93 to the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 2 (6) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as amended by Regulation (EEC) No 3714/92, and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands relating to certain agricultural products (4), as amended by Regulation (EEC) No 3714/92, and in particular Article 3 (4) thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (*), as amended by Regulation (EEC) No 2193/93 (6), and in particular Article 26 (3) thereof, Whereas Article 6 of Commission Regulations (EEC) No 388/92 0, (EEC) No 1 727/92 (8) and (EEC) No 1728/92 (9), as last amended by Regulation (EEC) No 1727/93 (l0), provides for the adjustment of the amount of aid granted on the basis of the difference in the threshold price of the cereal in question between the month in which aid certificates are applied for and the month in which each entry on the certificate has been made ; whereas the entry on the certificate is made in accordance with Article 3 (6) of Commission Regulation (EEC) No 131 /92 ("), as last amended by Regulation (EEC) No 1707/93 (12), as regards the French overseas HAS ADOPTED THIS REGULATION : Article 1 The adjustment provided for in Article 6 of Regulations (EEC) No 388/92, (EEC) No 1727/92 and (EEC) No 1728/92 shall not apply if the operator provides proof to the satisfaction of the competent authorities in the desti ­ nation region that the maize or the sorghum presented for entry on the aid certificate was issued prior to 1 October 1993 . Proof shall be provided by the bill of lading or another transport document presenting sufficient guarantee, duly drawn up at the time of dispatch . (') OJ No L 356, 24. 12. 1991 , p. 1 . 0 OJ No L 378 , 23. 12. 1992, p. 23 . (3) OJ No L 173, 27. 6 . 1992, p. 1 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (4) OJ No L 173, 27. 6 . 1992, p. 13 . 0 OJ No L 181 , 1 . 7 . 1992, p. 21 . (6) OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 43, 19 . 2. 1992, p. 16 . (8) OJ No L 179, 1 . 7. 1992, p. 101 . 0 OJ No L 179, 1 . 7. 1992, p. 104. (I0) OJ No L 160, 1 . 7 . 1993, p. 1 . (") OJ No L 15, 22. 1 . 1992, p. 13 . (,2) OJ No L 159, 1 . 7 . 1993, p. 75. H OJ No L 179, 1 . 7 . 1992, p. 1 . (H OJ No L 179, 1 . 7 . 1992, p. 6 . No L 208/22 Official Journal of the European Communities 19. 8 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1993 . For the Commission Rene STEICHEN Member of the Commission